Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “A makeup item presenting system in which a terminal including a display, and a server are communicably connected to the terminal,
wherein the terminal includes;
a first memory that stores instructions; and
a first processor that. when executing the instructions stored m the first memory, performs a process comprising:
imaging by an imaging unit each of a first image indicating a facial image of a user before makeup and a second image indicating a facial image of the user after makeup,
…
wherein the server includes;
a second memory that stores instructions; and
a second processor that. when executing the instructions stored in the second memory, performs a process comprising:
deducing a makeup color of the makeup performed by the user based on the first image and the second image and the information on the type or region of the makeup performed by the user, transmitted from the terminal,
extracting at least one similar makeup item having the deduced makeup color based on information on the deduced makeup color and a makeup item database, and
transmitting information on at least one extracted similar makeup item to the terminal, wherein
the first processor of the terminal displays, on the display, the information on at least one similar makeup item transmitted from the server.” in the context of Claim 1.
Yamanashi et al (US20150118655), abstract, the invention describes a makeup assisting method, device and application for assisting facial makeup. The makeup application assistance device includes: first face part acquisition unit that acquires face part regions of a first face from a first image obtained by capturing the first face; second face part acquisition unit that acquires face part regions of a second face to which makeup has been applied, from a second image obtained by capturing the second face; reference makeup technique acquisition unit that acquires, for each face part of the second face, a makeup technique, which is a makeup application method, from the second image on the basis of the face part regions of the second face; and makeup technique presentation unit that associates the acquired makeup techniques with the corresponding face part regions of the first face, and presents the makeup techniques to a user.
Tamura et al (US20150366328), abstract, the invention describes a cosmetic assist device that can extract a cosmetic technique for making a user's face look like a target face image. The device includes an image capturing unit for capturing a face image of a user, an input unit for inputting a target face image, a synthesized face image generating unit for generating a plurality of synthesized face images obtained by applying mutually different cosmetic techniques on the face image of the user, a similarity determination unit for determining a degree of similarity between each synthesized face image and the target face image, and a cosmetic technique extraction unit for extracting one of the cosmetic techniques that was used to obtain the synthesized face image determined to have a highest degree of similarity by the similarity determination unit.
Igarashi et al (JP2014093043), the invention describes a technique for highly accurate quantization of the quality of the entire face based on a face image. The invention comprises a face analyzer obtains average face image information and a plurality of basis functions relating to a plurality of sample face images normalized in terms of shape, and analyzes the principal component of an analysis target face image normalized in face, thereby calculating each of the basis coefficients for the analysis target face image. On the basis of each basis coefficient, the basis functions and average face image information, the face analyzer forms each of reproduced face images corresponding to the next cumulative contribution rate for a prescribed accuracy, and calculates the differences between the reproduced face images in terms of brightness and darkness information, thereby obtaining at least the brightness difference image or darkness difference image for each of the pair of adjacent cumulative contribution rates. The face image analyzer calculates at least a brightness component central value or a darkness component central value for each of the pairs of adjacent cumulative contribution rates. The face image analyzer calculates at least a brightness component cumulative value or darkness component cumulative value for each of the pairs of adjacent cumulative contribution rates.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.
Claims 2-7 depend from Claim 1 with respective additional limitations. Therefore, Claims 2-7 are allowable over prior art.
Claim 8 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 8 is allowable over prior art.
Claim 9 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 9 is allowable over prior art.
Claim 10 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 10 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611